               Case 2:17-cr-00199-RFB Document 78 Filed 02/26/21 Page 1 of 4



1    JESS R. MARCHESE, ESQ.
     Nevada bar # 8175
2
     601 S. Las Vegas Boulevard
3    Las Vegas, NV 89101
     (702) 385-5377 Fax (702) 474-4210
4    marcheselaw@msn.com
5
     Attorney for Defendant –ROBINSON

6

7                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
8                                        ***
9
     UNITED STATES OF AMERICA,           )                   2:17-CR-199-RFB-1
10                                       )
11
                                         )
                 Plaintiff,              )             STIPULATION AND ORDER
12                                       )
     v.                                  )
13
                                         )
14   MARVIN ROBINSON,                    )
                                         )
15               Defendant.              )
     ____________________________________)
16

17           STIPULATION AND ORDER TO CONTINUE REVOCATION HEARING
18
            IT IS HEREBY STIPULATED AND AGREED by and between JESS R. MARCHESE,
19
     ESQ. Counsel for Defendant MARVIN ROBINSON and KEVIN SCHIFF, Assistant United
20
     States Attorney, that sentencing currently scheduled for March 2, 2021 at 11:45 a.m., be vacated
21
     and reset to a date and time convenient to the court.
22
            This Stipulation is entered into for the following reasons:
23
             1. Counsel for the defendant has spoken to his out of custody client and he has no
24

25
                 objection to the request for continuance.

26           2. Counsel for the defendant has spoken to counsel for the United States and he has no
27
                 objection to the continuance.
28


                                                     -1-
             Case 2:17-cr-00199-RFB Document 78 Filed 02/26/21 Page 2 of 4



1          3. Counsel for the defense is set to start an invoked jury trial on March 1, 2021 in State
2
               v Rivera C-18-333891-1. Given the pandemic, courtroom trial space in State court is
3
               at a premium and Mr. Rivera’s case must go forward as he has remained in custody
4

5
               for the entirety of his case.

6          4. For all the above-stated reasons, the ends of justice would best be served by a
7              continuance of the Revocation Hearing for approximately thirty (30) days.
8
           This is the second request for continuance filed herein.
9
                  DATED: January 25, 2021
10

11

12
            /S/                                         /S/
13   JESS R MARCHESE, ESQ.                       KEVIN SCHIFF, ESQ.
     601 S. Las Vegas Blvd.                      Assistant United States Attorney
14   Las Vegas, Nevada 89101                     501 Las Vegas Blvd South #5000
     Attorney for Defendant                      Las Vegas, Nevada 89101
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    -2-
              Case 2:17-cr-00199-RFB Document 78 Filed 02/26/21 Page 3 of 4



1    JESS R. MARCHESE, ESQ.
     Nevada bar # 8175
2
     601 S. LV Boulevard
3    Las Vegas, NV 89101
     (702) 385-5377 Fax (702) 474-4210
4    marcheselaw@msn.com
5
     Attorney for Defendant-ROBINSON

6

7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8                                           ***
9
     UNITED STATES OF AMERICA,           )                      2:17-CR-199-RFB-1
10                                       )
11
                                         )
                 Plaintiff,              )
12                                       )
     v.                                  )
13
                                         )
14   MARVIN ROBINSON,                     )
                                         )
15               Defendant.              )
     ____________________________________)
16

17
                                             FINDINGS OF FACT
18
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
19
     Court finds:
20
            This Stipulation is entered into for the following reasons:
21
             1. Counsels for the defendant has spoken to his out-of-custody client and he has no
22

23                  objection to the request for continuance.

24           2. Counsel for defendant has spoken to United States’ counsel and he has no objection
25
                    to the continuance.
26
             3. Counsel for the defense is set to start an invoked jury trial on March 1, 2021 in State
27

28
                    v Rivera C-18-333891-1. Given the pandemic, courtroom trial space in State court


                                                        -3-
              Case 2:17-cr-00199-RFB Document 78 Filed 02/26/21 Page 4 of 4



1               is at a premium and Mr. Rivera’s case must go forward as he has remained in
2
                custody for the entirety of his case.
3
             4. For all the above-stated reasons, the ends of justice would best be served by a
4

5
     continuance of the Revocation Hearing for approximately thirty (30) days.

6           This is the second request for continuance filed herein.
7

8

9                                                ORDER
10
              IT IS HEREBY ORDERED that the Hearing currently scheduled for March 2, 2021, at
11

12
      11:45 a.m., be continued to the   _____
                                         6th                April
                                                 day of___________________ _______, 2021 at

13
                    3:00
      the hour of ___________ P
                              __.M.
14

15                      26th day of _____________________,
            DATED this ______         February             2021.
16

17                                                ________________________________________
18
                                                  RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28


                                                        -4-
